Case 6:19-cv-00537-ADA Document 23-5 Filed 01/21/20 Page 1 of 5




                     EXHIBIT 2
1/17/2020                                      Case 6:19-cv-00537-ADA Document
                                                                         Careers at23-5     FiledOLED
                                                                                    Solas | Solas  01/21/20 Page 2 of 5




                                                                   Join Our Team
              We are always looking for talented people to join our team. If you'd like to be part of Solas' team, send us your resume.

                                                                  What Solas OLED offers you:

                 An excellent compensation and bene ts package.    The chance to work in a research role where your input matters,
            informs decision making and is highly impactful. A front-line role where you are a key part of the company’s strategy.
                     Autonomy in a low bureaucracy environment.    A fun and fast paced environment with great colleagues.




                     Senior Electrical Engineer                                                             Researcher
                                          Dublin based                                                       Dublin based



https://www.solasoled.com/careers.html                                                                                                    1/4
1/17/2020                                     Case 6:19-cv-00537-ADA Document
                                                                        Careers at23-5     FiledOLED
                                                                                   Solas | Solas  01/21/20 Page 3 of 5

                                         VIEW DETAILS                                                       VIEW DETAILS




     Senior Electrical                                          Solas OLED Ltd., a Dublin based research, development and licensing company,
     Engineer                                                   is looking for a senior engineer/technologist to join our team. You will work with
                                                                cutting-edge technologies such as AMOLED displays and capacitive touch
      Dublin based                                             sensors found in mass market consumer electronics devices.

                                                                Responsibilities:
            APPLY FOR THIS JOB
                                                                      Support company management in all technology analysis
                                                                      Conduct research to develop understanding of technology utilisation in
                                                                      current and future markets
                                                                      Support company management in technology and intellectual property
                                                                      licensing efforts
                                                                      Develop relationships with technology experts
                                                                      Assist in the development of new patent applications
                                                                      Contribute to the ling of open patent applications/continuations
                                                                      Participate in the technical review of new patent portfolios for sale

                                                                The ideal candidate has:

                                                                      A Master's degree in electrical/electronic engineering, computer
                                                                      engineering, physics, photonics, or a related discipline
                                                                      Excellent academic credentials
                                                                      At least 4 years of industry experience in a similar role
                                                                      A rigorous attention to detail with a strong self-starting work ethic
                                                                      Excellent communication skills and technical presentation skills
                                                                      Capability to work well independently and as part of a team
                                                                      A broad interest in technology with a solid understanding of how
                                                                      photonics, electronics, and manufacturing process technologies are
                                                                      applied to products in the consumer electronics market space
                                                                      Experience in systems engineering technologies and methodologies
                                                                      Experience with process analysis and/or electronic circuit extraction
                                                                      Ability to interpret micrographs, SEM scans and EDX imagery
                                                                      Experience with semiconductors, LED's or OLED's is bene cial
                                                                      Familiarity with writing or evaluating and charting patent claims to
                                                                      products is a plus




     Researcher
                                                                The Opportunity:
      Dublin based

https://www.solasoled.com/careers.html                                                                                                               2/4
1/17/2020                                Case 6:19-cv-00537-ADA Document
                                                                   Careers at23-5     FiledOLED
                                                                              Solas | Solas  01/21/20 Page 4 of 5
                                                           Solas OLED is looking to add a Researcher to its growing team based in South
            APPLY FOR THIS JOB
                                                           Dublin. This is an opportunity to join a dynamic start up within the technology
                                                           sector and play a front-line role in growing the company’s business portfolio.
                                                           The role is highly impactful with day to day interaction with key stakeholders.

                                                           Working in the area of display and screen technology you will be actively
                                                           involved in tracking current and emerging technologies and their impact on the
                                                           OLED industry.

                                                           This is a fantastic opportunity for an individual interested in pursuing a career in
                                                           an analytically focused and data driven role where they want to see rst-hand
                                                           how their work impacts company strategy and results.

                                                           Responsibilities:


                                                                 Work with the leadership to determine and shape the daily and long-term
                                                                 research task and strategy.
                                                                 Understand and research industry trends and market performance
                                                                   gures.
                                                                 Monitor industry news and activity using the latest online tracking and
                                                                 analytics tools and resources.
                                                                 Compile quantitative and qualitative industry reports as required by the
                                                                 business.
                                                                 Track and document industry data for use in business decision making and
                                                                 strategy.
                                                                 Contact industry experts and market analysts to extract market data
                                                                 Build reports and presentations for the senior business team.

                                                           The ideal candidate has:


                                                                 Degree level education with an understanding of conducting research and
                                                                 using research methodologies.
                                                                 Some practical research experience in a corporate environment or within
                                                                 the technology sector would be ideal but is not essential.
                                                                 A real interest in technology and an understanding of the consumer
                                                                 technology space.
                                                                 Good Excel skills and the ability to create reports by using and
                                                                 manipulating data.
                                                                 Comfortable communicating and connecting with industry experts and
                                                                 external stakeholders on a regular basis.
                                                                 Comfortable working in a fast paced start up style environment.




https://www.solasoled.com/careers.html                                                                                                            3/4
1/17/2020                                     Case 6:19-cv-00537-ADA Document
                                                                        Careers at23-5     FiledOLED
                                                                                   Solas | Solas  01/21/20 Page 5 of 5




                                                                  Solas OLED Ltd.
                                   4-5 Burton Hall Road, Sandyford, Dublin 18 | +353 1 691 7398 | info@solasoled.com

                                                                             nked
                                                                              



                                                              Privacy | Cookie Policy | Sitemap

                                                       © 2018 SolasOLED LTD. | Web Design by Granite Digital.




https://www.solasoled.com/careers.html                                                                                   4/4
